NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JOSE MARIANO MEJIA, Appellant.

                             No. 1 CA-CR 16-0657
                               FILED 4-27-2017


         Appeal from the Superior Court in Maricopa County
                     No. CR2013-454146-001 DT
      The Honorable Charles Donofrio, Judge Pro Tempore, Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade
Counsel for Appellant
                             STATE v. MEJIA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Margaret H. Downie joined.


B E E N E, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following the revocation of Jose Mariano Mejia’s probation. Mejia’s counsel
searched the record on appeal and found no arguable question of law that
is not frivolous. State v. Clark, 196 Ariz. 530 (App. 1999). Mejia was given
the opportunity to file a supplemental brief in propria persona but did not do
so. Counsel now asks this Court to search the record for fundamental error.
After reviewing the entire record, we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶2             In 2013, Mejia pled guilty to aggravated assault and
possession or use of dangerous drugs, and was sentenced to a term of 9
months’ imprisonment to be followed by 3 years’ probation. As a condition
of Mejia’s probation, he was required to participate in substance abuse
screening, counseling and treatment. After Mejia’s release, he failed to
comply with the terms of his probation, and his case was elevated to
intensive probation. During three separate probation check-ins on July 29,
2015, August 26, 2015, and January 13, 2016, Mejia admitted to using
methamphetamine. On April 7, 2016, Mejia’s probation officer filed a
petition to revoke his probation for possession and use of illegal drugs.

¶3            After a three-day probation hearing, the superior court
revoked Mejia’s probation and imposed the presumptive term of 2.5 years
in prison, with a presentence incarceration credit of 215 days. Mejia timely
appealed. We have jurisdiction pursuant to Article 6, Section 9 of the




1      We view the facts in the light most favorable to upholding the jury’s
verdict and resolve all inferences against Mejia. See State v. Fontes, 195 Ariz.
229, 230, ¶ 2 (App. 1998).



                                       2
                            STATE v. MEJIA
                           Decision of the Court

Arizona Constitution, and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1) (2017), 13-4031 (2017) and 13-4033(A)(1) (2017).2

                               DISCUSSION

¶4            The record reflects Mejia received a fair hearing. He was
represented by counsel at all stages of the proceedings against him, and was
present at all critical stages. The superior court did not conduct a
voluntariness hearing; however, the voluntariness of Mejia’s incriminating
statements to his probation officer were not raised at trial, nor does the
evidence suggest Mejia’s statements were involuntary. State v. Fassler, 103
Ariz. 511, 513 (1968).

¶5           The State presented evidence sufficient to find by a
preponderance of the evidence that Mejia violated the terms of his
probation. Ariz. R. Crim. P. 27.8(b)(3). The probation officer testified that
Mejia admitted to using methamphetamine while on probation, and Mejia
confirmed those admissions in writing three times. Although the only
evidence of Mejia’s probation violations were his own admissions, there is
no need for independent, corroborating evidence of his confession to
revoke probation. See State v. Lay, 26 Ariz.App. 64, 65 (1976). We do not
reweigh the evidence. State v. Guerra, 161 Ariz. 289, 293 (1989). The court
properly considered mitigating factors before sentencing Mejia to the
presumptive sentence.

                              CONCLUSION

¶6           We reviewed the entire record for reversible error and find
none; therefore, we affirm the revocation of probation and resulting
sentence.

¶7           After the filing of this decision, defense counsel’s obligation
pertaining to Mejia’s representation in this appeal will end. Defense
counsel need do no more than inform Mejia of the outcome of this appeal
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the Court’s
own motion, Mejia has 30 days from the date of this decision to proceed, if
he wishes, with a pro per motion for reconsideration. Further, Mejia has 30



2      Absent material revisions after the date of an alleged offense, we cite
a statute’s current version.


                                      3
                            STATE v. MEJIA
                           Decision of the Court

days from the date of this decision to proceed, if he wishes, with a pro per
petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4